        Case
         Case5:21-cv-00118-HE
              5:21-cv-00118-HE Document
                                Document11-1
                                         13 Filed
                                             Filed06/11/21
                                                   06/07/21 Page
                                                             Page11ofof30
                                                                        30




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

CRYSTAL HENLEY, Individually      )
And as Guardian of the Person of  )
CHRISTINA HENLEY,                 )
                                  )
             Plaintiffs,          )
                                  )
vs.                               )             Case No. CIV-21-118-HE
                                  )             HONORABLE JOE HEATON
WALGREEN CO. a foreign for profit )
business corporation d/b/a        )
WALGREENS STORE #03645,           )
WALGREENS PHARMACY, INC., )
                                  )             JURY TRIAL DEMANDED
             Defendants.          )             ATTORNEY LIEN CLAIMED


                          FIRST AMENDED COMPLAINT

      COME NOW Plaintiff Crystal Henley, individually and as Guardian of Christina

Henley (hereafter “Plaintiffs”), by and through the undersigned counsel, and for their

Cause of Action against Defendants, allege and state as follows:

                            JURISDICTION AND VENUE

      1.     Plaintiff Crystal Henley (hereafter “Crystal”) is a resident and citizen of

Oklahoma County, Oklahoma.

      2.     Plaintiff Christina Henley (hereafter “Christina”) is a resident and citizen of

Oklahoma County, Oklahoma.

      3.     Crystal Henley is the duly appointed Guardian for Crystal Henley appointed

under the laws of the state of Oklahoma due to the incapacity of Christina Henley in




                                            1
        Case
         Case5:21-cv-00118-HE
              5:21-cv-00118-HE Document
                                Document11-1
                                         13 Filed
                                             Filed06/11/21
                                                   06/07/21 Page
                                                             Page22ofof30
                                                                        30




Oklahoma County District Court Case PG-2021-261, In the Matter of the Guardianship of

Christina Henley.

      4.     Defendant, Walgreen Co. d/b/a Walgreens, is a foreign corporation licensed

to and doing business in the State of Oklahoma and is alternatively known as or doing

business as Walgreens Pharmacy, Inc. and, specifically, as Walgreens Store #03645

(hereafter referred to as “Walgreens” or “Defendants”).

      5.     Walgreens is a both a distributor of prescription opioids and a retail dispenser

of prescription opioids through a national chain of pharmacies operating over 9,000 retail

pharmacies throughout the country.

      6.     The acts complained of herein occurred in Oklahoma County, Oklahoma,

involve issues of diversity of citizenship and have amounts in controversy in excess of

$75,000.00; therefore, venue and jurisdiction are proper before this honorable Court.

                                 FACTUAL ALLEGATIONS

      7.     On or about January 25, 2019, Crystal was prescribed twelve (12)

Hydrocodone/Acetaminophen tablets (“the Medication”) by Dr. Christopher Bradshaw of

St. Anthony’s Hospital.

      8.     The Medication prescribed is a Schedule II drug pursuant to the Federal

Controlled Dangerous Substances Act and the Oklahoma Controlled Dangerous

Substances Act.

      9.     On or about January 26, 2019, Chris L. Yohannan was a pharmacist licensed

by the State of Oklahoma under license number 16241 and was employed by Walgreens in




                                             2
        Case
         Case5:21-cv-00118-HE
              5:21-cv-00118-HE Document
                                Document11-1
                                         13 Filed
                                             Filed06/11/21
                                                   06/07/21 Page
                                                             Page33ofof30
                                                                        30




that capacity at Store #03645.    Yohannan was also the Pharmacy Manager for the

Walgreens store.

      10.    On or about January 26, 2019, Donald Rolen was a Pharmacy Tech licensed

by the State of Oklahoma under license number 23821. Rolen was employed as a Pharmacy

Tech for the Store #03645.

      11.    On or about January 26, 2019, Alyssa Haynes was a Pharmacy Tech licensed

by the State of Oklahoma under license number 23680. Haynes was employed as a

Pharmacy Tech for Store #03645.

      12.    On or about January 26, 2019, Walgreens employees Chris L. Yohannan,

Donald Rolen and Alyssa Haynes were working in the course and scope of their

employment at Walgreens Store #03645.

      13.    On or about January 26, 2019, Crystal presented her written prescription for

the Medication to the pharmacy at Walgreens Store #03645.

      14.    The prescription was received by Pharmacist Chris L. Yohannan, Pharmacy

Technicians Donald Rolen and Alyssa Haynes, and/or other unidentified Walgreens

employees at Walgreens Store #03645.

      15.    Upon information and belief, Crystal’s prescription was processed, prepared

and dispensed by Pharmacist Chris L. Yohannan, Pharmacy Technicians Donald Rolen and

Alyssa Haynes, and/or other unidentified Walgreens employees.

      16.    Walgreens employees Chris L. Yohannan, Donald Rolen, Alyssa Haynes

and/or other unidentified Walgreens employees dispensed the prescription written to

Crystal Henley in a bottle incorrectly labeled with the name Christina Henley.


                                            3
           Case
            Case5:21-cv-00118-HE
                 5:21-cv-00118-HE Document
                                   Document11-1
                                            13 Filed
                                                Filed06/11/21
                                                      06/07/21 Page
                                                                Page44ofof30
                                                                           30




        17.     Chris L. Yohannan, Donald Rolen, Alyssa Haynes and/or other unidentified

Walgreens employees were acting in the course and scope of their employment with

Walgreens when they received, processed, and filled Crystal’s prescription incorrectly

under the name of Christina Henley. Christina’s name.

        18.     Chris L. Yohannan, Donald Rolen, Alyssa Haynes and/or other unidentified

Walgreens employees failed to comply with state and federal law and industry standards

in properly and accurately labeling the prescription bottle containing the Medication.

        19.     On or about January 26, 2019, Crystal returned to her home and stored the

bottle containing the Mediation in a medicine cabinet in the bathroom.

        20.     Crystal and Christina are siblings who live together and share the bathroom

in their home which contains the medicine cabinet.

        21.     Prior to the events described in this Complaint, Christina’s disabilities

limited her ability to live independently but did not otherwise impair her ability to care for

herself on a day-to-day basis.

        22.     Crystal has been Christina’s longtime primary caretaker, has claimed

Christina on her taxes as a dependent for such time, and has been her attorney-in-fact since

2015.

        23.     Christina suffers from anaphylaxis to paracetamol, also known as

“anaphylaxis Tylenol,” which is a severe allergy to acetaminophen that can cause

anaphylactic shock and/or seizures.

        24.     On or about January 30, 2019, Christina complained of a toothache to

Crystal.


                                              4
           Case
            Case5:21-cv-00118-HE
                 5:21-cv-00118-HE Document
                                   Document11-1
                                            13 Filed
                                                Filed06/11/21
                                                      06/07/21 Page
                                                                Page55ofof30
                                                                           30




       25.      Thereafter, Crystal instructed Christina to take one of Christina’s properly

prescribed ibuprofen tablets.

       26.      On or about January 30, 2019, unbeknownst to both Christina and Crystal,

Christina ingested the hydrocodone prescribed to Crystal but improperly dispensed in

Christina’s name.

       27.      Between January 30, 2019 and February 3, 2019, Christina ingested several

doses of the Medication containing acetaminophen which were labeled with her name.

       28.      On or about Sunday, February 3, 2019, Christina suffered a Grand Mal

seizure.

       29.      Prior to February 3, 2019, Christina had not suffered from a Grand Mal

seizure for approximately twenty (20) years.

       30.      On or about Monday, February 4, 2019, Crystal contacted Christina’s

primary care physician regarding the Grand Mal seizure and was instructed to search the

home for any possible known allergens.

       31.      On or about February 6, 2019, Crystal discovered that the Medication was in

a bottle that erroneously listed “Christina Henley” as the patient on the label, instead of

“Crystal Henley” as the prescription had been originally written by Dr. Bradshaw.

       32.      Walgreens has filled prescriptions for Christina for many years and therefore

knew or should have known of Christina’s allergies, including her deathly allergy to

acetaminophen.




                                               5
        Case
         Case5:21-cv-00118-HE
              5:21-cv-00118-HE Document
                                Document11-1
                                         13 Filed
                                             Filed06/11/21
                                                   06/07/21 Page
                                                             Page66ofof30
                                                                        30




       33.     As a result of Walgreens’ negligence, Christina continued to suffer Grand

Mal seizures which caused her to lose the ability to care for herself independently as she

had for many years prior to Walgreens’ error with the Medication.

       34.     Prior to the facts alleged herein Christina could conduct many tasks alone,

such as but not limited to, walking to the store, and making purchases, preparing meals for

herself, taking medications as prescribed by her physicians, and otherwise caring for her

basic needs.

       35.     Since February 3, 2019, Christina is no longer capable of tending to her own

basic needs; has severe short term memory limitations; and exhibits behaviors that are

wholly inconsistent and counter to the personality traits she exhibited prior to these events.

       36.     As a result of Christina’s new limitations Crystal must now provide

additional medical services for Christina’s care.

       37.     As a result of Christina’s new limitations Crystal must supervise Christina.

       38.     As a result of Christina’s new limitations Crystal must take time off work to

tend to Christina’s needs.

       39.     As a result of Christina’s new limitations Crystal must perform more

household chores.

       40.     As a result of Christina’s new limitations Crystal has lost the comfort and

companionship Christina provided.

                       THE UNITED STATES OPIOID CRISIS

       41.     This case involves the wrongful control, dispensing, and distribution of

opioid medications to a patient who was highly allergic to said medication.


                                              6
        Case
         Case5:21-cv-00118-HE
              5:21-cv-00118-HE Document
                                Document11-1
                                         13 Filed
                                             Filed06/11/21
                                                   06/07/21 Page
                                                             Page77ofof30
                                                                        30




       42.     Prescription opioids are powerful medications that when used properly

control pain for thousands of people with chronic pain conditions, but when used

improperly lead to addiction, overdose, and death. When these medications are prescribed

or dispensed improperly tragedy can quickly occur.

       43.     There is significant data available demonstrating that hundreds of thousands

of people in Oklahoma improperly use opioids for illicit, non-medical purposes and the

State of Oklahoma has been ranked number 1 in the US for the improper use of opioid

medications.

       44.     Walgreens has been repeatedly sued by individuals, estates, state

governments and tribal nations for fueling the nations opioid crisis and failing to maintain

proper controls over the dispensing and distribution of opioid medications.

       45.     Defendants have spoken publicly about the opioid crisis and the dangers of

the improper distribution and usage of opioid medications.

       46.     Defendants’ advertising and promotional materials also position itself to its

customers as being one that customers and patients can rely on, where their expert

pharmacists know and care about their patients. Further Walgreens claims that they only

fill appropriate prescriptions for their patients.

       47.     Defendants’ representations create a duty to reasonably follow through with

their statements as they are telling customers to rely on them to protect consumers from

the dangers of inappropriate prescriptions of all kinds, not just opioids.




                                                7
           Case
            Case5:21-cv-00118-HE
                 5:21-cv-00118-HE Document
                                   Document11-1
                                            13 Filed
                                                Filed06/11/21
                                                      06/07/21 Page
                                                                Page88ofof30
                                                                           30




          48.   In 2016 Walgreens released a statement that it was leading the fight against

prescription drug abuse in Oklahoma and other states.1

          49.   One Walgreens promotion promotes them as “Expert Pharmacists” where the

pharmacists is consulting with a customer claim that the pharmacist gets to know the

customers and is always available to answer questions about medications and other needs.

          50.   The company tells patients to depend on them for complete and accurate

prescription records that available instantly through thousands of nationwide locations.

          51.   Walgreens promotes itself as the image of safety and reliability for patient’s

prescription health needs.

          52.   These statements along with the explicit law relating to the distribution of

controlled dangerous substances create an obligation on Walgreens and its employees to

care for those customers and patients who put their care in the company’s hands.

                                       CAUSES OF ACTION

                                  COUNT ONE: NEGLIGENCE

          53.   Plaintiffs adopt and incorporate the previous paragraphs as if fully set forth

herein.

          54.   At all times relevant hereto Defendants owed a duty to Plaintiffs to exercise

the degree of care, skill, and diligence ordinarily possessed and used by other members of

the pharmaceutical profession in good standing under the same or similar circumstances.




1
 https://news.walgreens.com/press-center/news/walgreens-leads-fight-against-prescription-drug-abuse-with-
new-programs-to-help-curb-misuse-of-medications-and-the-rise-in-overdose-deaths.htm


                                                     8
        Case
         Case5:21-cv-00118-HE
              5:21-cv-00118-HE Document
                                Document11-1
                                         13 Filed
                                             Filed06/11/21
                                                   06/07/21 Page
                                                             Page99ofof30
                                                                        30




       55.    Defendants have a duty to patients such as Christina Henley and Crystal

Henley to ensure they were filling and administering prescriptions safely.

       56.    Defendants have a duty to Crystal and Christina Henley in the interpretation

and evaluation of prescription orders.

       57.    Defendants have a duty to Crystal and Christina Henley in the compounding,

dispensing, administering, and labeling of drugs and devices except for drugs prepackaged

by the manufacturers for direct distribution to the patient.

       58.    Defendants have a duty to provide reasonable and safe care and treatment in

the handling and filling of prescriptions to Crystal Henley and Christina Henley.

       59.    Defendants have a duty to accurately fill and dispense prescriptions to

Crystal Henley and Christina Henley.

       60.    Defendants have a duty to accurately and appropriately advise and counsel

Crystal Henley and Christina Henley in the administration of prescription medications.

       61.    Defendants have a duty to accurately provide information to Crystal Henley

and Christina Henley about drug interactions, contraindications, and other risk factors and

information based upon their known medical history and other administered medications

and medical conditions.

       62.    Defendants have a duty with regard to the participation in drug selection in

response to a presented by a patient from a physician.

       63.    Defendants have a duty with regard to the understanding proper drug

utilization to recognize when medication is being distributed improperly to patients.




                                              9
        Case
         Case5:21-cv-00118-HE
              5:21-cv-00118-HE Document
                                Document11-1
                                         13 Filed
                                             Filed06/11/21
                                                   06/07/21 Page
                                                             Page10
                                                                  10ofof30
                                                                         30




        64.   Defendants have a duty with regard to counseling and providing information

about medication and the therapeutic values, content of medications, hazards of

medications and the use of drugs and devices.

        65.   Defendants have a duty with regard to reasonably and appropriately offering

their services in the practice of pharmacology when performing the acts, service, operations

and transitions necessary in the conduct, operation management and control of a pharmacy.

        66.   Defendants have a duty to act with good faith and in accordance with the

reasonable standard for care when providing pharmaceutical care to patients and customers

when dropping off and picking up prescribed medications.

        67.   This care was to be in line with what reasonably prudent pharmacist in the

same or similar situation would have provided. This duty is also known as the standard of

care.

        68.   Defendants violated their duties and breached the standard of care when they

received a prescription for Crystal Henley and they wrongfully, negligently, knowingly,

and intentionally distributed Crystal Henley’s prescription to Christina Henley.

        69.   Defendants violated their duties and breached the standard of care when they

failed to warn Crystal or Christina Henley about the risks to Christina Henley if she

ingested the medication with her known drug allergies.

        70.   Defendants violated their duties and breached the standard of care when they

failed to contact the prescribing physician and inquire as to why Christina Henley was

being prescribed a drug that she had a known life-threatening allergy to the medication.




                                            10
       Case
        Case5:21-cv-00118-HE
             5:21-cv-00118-HE Document
                               Document11-1
                                        13 Filed
                                            Filed06/11/21
                                                  06/07/21 Page
                                                            Page11
                                                                 11ofof30
                                                                        30




       71.      Defendants violated their duties and breached the standard of care when they

wrongly entered the prescription presented by Crystal Henley into their pharmacy system.

       72.      Defendants violated their duties and breached the standard of care when they

placed the label on a bottle with the name Christina Henley written upon it for medication

that was intended for Crystal Henley.

       73.      Defendants violated their duties and breached the standard of care when they

dispensed a controlled dangerous substance to Christina Henley without a written

prescription.

       74.      Defendants knew or should have known that dispensing the medication to

the wrong individual was a violation of state and federal law and could result in harm to

one or both Henley sisters.

       75.      Defendants knew or should have known that the drugs prescribed to Crystal

Henley were controlled dangerous substances and that they had a duty to carefully dispense

said medications to the appropriate party for whom the prescription was written.

       76.      Defendants knew or should have known that Christina Henley had a life-

threatening allergy to acetaminophen and failed to ensure that she was not dispensed a

medication to which she had an allergy.

       77.      By their conduct and failures, Defendants not only failed to prevent

foreseeable harm to both Crystal and Christina Henley, but they also created a foreseeable

and preventable harm to Christina Henley.

       78.      Defendants failed to exercise due care under the circumstances and therefore

breached the duty owed to Plaintiffs in the following non-exclusive ways:


                                             11
       Case
        Case5:21-cv-00118-HE
             5:21-cv-00118-HE Document
                               Document11-1
                                        13 Filed
                                            Filed06/11/21
                                                  06/07/21 Page
                                                            Page12
                                                                 12ofof30
                                                                        30




              a. Failing to exercise reasonable care in the provision of prescription
                 medication;

              b. Failing to exercise reasonable care in filling prescription medication;

              c. Failing to follow proper procedures in administering a controlled
                 substance in violation of state and federal law;

              d. Failing to appreciate proper prescription filling procedures for dangerous
                 medications by not reviewing a Patient Prescription History Report
                 and/or contacting the prescribing physician;

              e. Representing that the medication dispensed was properly labeled and
                 provided to the patient whom the medication was prescribed;

              f. Failing to review patient records and filling a prescription with an
                 ingredient known to be an allergen to the patient;

              g. Filling a prescription-only, controlled medication to an individual who
                 had not been prescribed such medication by a licensed physician;

              h. Failing to provide appropriate care to Plaintiffs including follow-up care,
                 in failing to properly monitor and assess Plaintiffs’ medications;

              i. Failing to inform Plaintiffs of the potentially lethal consequences of
                 Christina Henley taking the dispensed medication;

              j. Failing to ensure the employees acknowledged, understood, and
                 considered the effects of the dispensed drugs on Christina Henley’s other
                 medical conditions;

              k. Failed to control its employees to ensure they followed proper policy and
                 procedures;

       79.    As a direct and proximate cause of Walgreens breach of the standard of care

in their care, treatment, and handling of opioid prescriptions for Crystal Henley, Christina

Henley suffered permanent physical and mental impairment, damage and disability.

       80.    Plaintiffs’ injuries were a direct and proximate result of the Defendants’

actions, omissions, and misrepresentations.


                                              12
          Case
           Case5:21-cv-00118-HE
                5:21-cv-00118-HE Document
                                  Document11-1
                                           13 Filed
                                               Filed06/11/21
                                                     06/07/21 Page
                                                               Page13
                                                                    13ofof30
                                                                           30




          81.   But for the Defendants’ negligence in filling the prescription in the wrong

name, Christina Henley would not have taken the Medication and suffered serious medical

events.

          82.   As a direct and proximate result of the negligence of the Defendants

Plaintiffs Christina Henley and Crystal Henley have each suffered damages in excess of

$75,000.00.

                COUNT TWO: COUNT TWO: NEGLIGENCE PER SE

          83.   Plaintiffs adopt and incorporate the previous paragraphs as if fully set forth

herein.

          84.   At all times relevant hereto Defendants owed a duty to Crystal and Christina

Henley comply with federal and state statutes.

          85.   Violations of those statutes which cause or contribute to the harm sustained

by the plaintiff constitutes negligence per se.

          86.   Walgreens and Walgreens’ pharmacy employees are obligated to comply

with state and federal statutes on the regulation and dispensing of controlled dangerous

substances.

          87.   Walgreens and its employees failed to comply with the state and federal

statutes which regulate the storage and distribution of controlled dangerous substances.

          88.   Walgreens is required to comply with the Oklahoma Pharmacy Act, 59 O.S.

§353 et. seq., which addresses the licensing of pharmacy employees, the storage and

dispensing of medications, and proper record keeping relating to prescriptions and

controlled dangerous substances.


                                              13
         Case
          Case5:21-cv-00118-HE
               5:21-cv-00118-HE Document
                                 Document11-1
                                          13 Filed
                                              Filed06/11/21
                                                    06/07/21 Page
                                                              Page14
                                                                   14ofof30
                                                                          30




         89.   Walgreens and its employees failed to comply with the Oklahoma Pharmacy

Act and such failure constitutes negligence per se.

         90.   Walgreens is also obligated to comply with the Federal Controlled

Substances Act (CSA), 21 USC §801 et seq.

         91.   Pharmacies have a corporate level duty to safeguard against the illegal

diversion of opioid medications.

         92.   Defendants are required to register with the DEA to distribute Schedule II

controlled substances. See 21 U.S.C. § 822(a)(1); 21 U.S.C. § 823(b), (e); 28 C.F.R. §

0.100.

         93.   As registrants, Defendants are required to “provide effective controls and

procedures to guard against theft and diversion of controlled substances.” 21 C.F.R. §

1301.71(a).

         94.   Defendants are required to “design and operate a system to disclose . . .

suspicious orders of controlled substances.” 21 C.F.R. § 1301.74(b).

         95.   Defendants are required to maintain “complete and accurate record[s]” of

“all stocks” on hand and of “each such substance manufactured, received, sold, delivered,

or otherwise disposed of by him.” 21 U.S.C. § 827.

         96.   Defendants are obligated to report loss or theft of controlled substances

within one day of the discovery of the theft or loss. 21 C.F.R. § 1301.74(c).

         97.   Defendants must maintain accurate records of all controlled dangerous

substances “manufactured, received, sold, delivered or otherwise disposed of..” 21 USC

§827.


                                            14
       Case
        Case5:21-cv-00118-HE
             5:21-cv-00118-HE Document
                               Document11-1
                                        13 Filed
                                            Filed06/11/21
                                                  06/07/21 Page
                                                            Page15
                                                                 15ofof30
                                                                        30




       98.    On information and belief Defendants violated their obligations under federal

law with the improper dispensing and distribution of opioid medications to Christina

Henley.

       99.    Pharmacies have obligations and duties under the CSA to provide effective

controls and procedures to guard against the diversion of controlled substances and this

includes the improper dispensing of these substances. 21 CFR §1301.71(a).

       100.   Pharmacies and Pharmacists have a duty to resolve any red flags before

dispensing controlled dangerous substances.

       101.   It is unlawful to “refuse or negligently fail to make, keep, or furnish any

record, report, notification, declaration, order or order form, statement, invoice, or

information required” by the CSA. 21 U.S.C. § 842(a)(5).

       102.   Pursuant to 21 CFR §1306.14 Schedule II drugs are to be labeled with the

name of the patient being prescribed the medication. Additionally, the dispensing

institution is required to ensure that there are appropriate safeguards and records regarding

the proper administration, control, dispensing, and storage of the controlled substance such

as requiring photo identification.

       103.   Walgreens and its employees failed to comply with the requirements of the

CSA, including but not limited to 21 USC §801 et seq, 21 USC §827, 21 CFR §1301.71(a),

21 CFR §1306.14, 21 U.S.C. § 842(a)(5), 21 USC §827, 21 C.F.R. § 1301.74(c). and such

failure constitutes negligence per se.

       104.   Walgreens and its employees did not comply with other state and federal

laws on the labeling, distribution and dispensing of controlled dangerous substances and


                                             15
          Case
           Case5:21-cv-00118-HE
                5:21-cv-00118-HE Document
                                  Document11-1
                                           13 Filed
                                               Filed06/11/21
                                                     06/07/21 Page
                                                               Page16
                                                                    16ofof30
                                                                           30




such failure created a danger to Crystal Henley, Christina Henley and the public at large

by contributing to the ongoing opioid crisis impacting Oklahoma and the United States.

          105.   As a direct and proximate cause of Walgreens breach of the statutes relating

to the care, treatment, and handling of opioid prescriptions for Crystal Henley, Christina

Henley suffered permanent physical and mental impairment, damage, and disability.

          106.   Plaintiffs’ injuries were a direct and proximate result of the Defendants’

actions, omissions, and misrepresentations.

          107.   But for the Defendants negligence per se in filling prescription in the wrong

name, Christina Henley would not have taken the Medication and suffered serious medical

events.

          108.   As a direct and proximate result of the negligence of the Defendants

Plaintiffs Christina Henley and Crystal Henley have each suffered damages in excess of

$75,000.00.

           COUNT THREE: NEGLIGENT TRAINING AND SUPERVISION

          109.   Plaintiffs adopt and incorporate the previous paragraphs as if fully set forth

herein.

          110.   At all times relevant hereto Defendants owed a duty hire, train, and supervise

individuals to properly perform their job functions.

          111.   Defendants have a duty to have proper procedures in place which comply

with the law in the dispensing of medication, particularly controlled dangerous substances.

          112.   Defendants have a duty to train and supervise their employees in the

performance of these duties.


                                               16
       Case
        Case5:21-cv-00118-HE
             5:21-cv-00118-HE Document
                               Document11-1
                                        13 Filed
                                            Filed06/11/21
                                                  06/07/21 Page
                                                            Page17
                                                                 17ofof30
                                                                        30




       113.   Walgreens failed to implement and/or follow proper policies and procedures

in compliance with state and federal law on the dispensing of dangerous medication.

       114.   Walgreens failed to properly train their employees, specifically Chris L.

Yohannan, Donald Rolen, and Alyssa Haynes, on the processing and dispensing of

controlled dangerous substances.

       115.   Walgreens failed to supervise their employees, specifically Chris L.

Yohannan, Donald Rolen, and Alyssa Haynes, on the processing and dispensing of

controlled dangerous substances.

       116.   Walgreens failed to supervise all individuals practicing pharmacology in the

Walgreens pharmacy.

       117.   As a result of the negligent training and supervision of Chris L. Yohannan,

Donald Rolen, and Alyssa Haynes, Christina Henley was dispensed medication that was

not prescribed to her.

       118.   As a direct and proximate cause of Walgreens negligent failure to train and

supervise its employees regarding the standard of care in their care, treatment, and handling

of opioid prescriptions for Crystal Henley, Christina Henley suffered permanent physical

and mental impairment, damage and disability.

       119.   Plaintiffs’ injuries were a direct and proximate result of the Defendants’

actions, omissions, and misrepresentations.

       120.   But for the Defendants negligent failure to train and supervise its employees

in the proper handling and filling of prescriptions resulting in their filling a prescription in




                                              17
          Case
           Case5:21-cv-00118-HE
                5:21-cv-00118-HE Document
                                  Document11-1
                                           13 Filed
                                               Filed06/11/21
                                                     06/07/21 Page
                                                               Page18
                                                                    18ofof30
                                                                           30




the wrong name, Christina Henley would not have taken the Medication and suffered

serious medical events.

          121.   As a direct and proximate result of the negligent training and supervision of

Defendants’ employees Plaintiffs Christina Henley and Crystal Henley have each suffered

damages in excess of $75,000.00.

                 COUNT FOUR: RESPONDEAT SUPERIOR OF WALGREENS

          122.   Plaintiffs adopt and incorporate the previous paragraphs as if fully set forth

herein.

          123.   Defendants’ negligent acts and omissions, as well as the negligent acts and

omissions of the pharmacists and staff of Walgreens, occurred while they were engaged in

the work assigned to them by Walgreens and occurred within the scope of their

employment with Walgreens.

          124.   Walgreens is vicariously liable for negligent acts and omissions of its

employees.

          125.   As a direct and proximate result of the negligence of Walgreens and its actual

or apparent agents or employees, Plaintiffs have suffered serious and permanent injuries

and damages. Christina suffers from severe and permanent injury, mental suffering and

emotional distress, pain and suffering, and pecuniary loss. Crystal suffers from emotional

distress, mental suffering, and pecuniary loss.

          126.   As a direct and proximate result of the negligent acts and omissions of

Defendants’ employees Plaintiffs Christina Henley and Crystal Henley have each suffered

damages in excess of $75,000.00.


                                               18
Case
 Case5:21-cv-00118-HE
      5:21-cv-00118-HE Document
                        Document11-1
                                 13 Filed
                                     Filed06/11/21
                                           06/07/21 Page
                                                     Page19
                                                          19ofof30
                                                                 30




                                19
          Case
           Case5:21-cv-00118-HE
                5:21-cv-00118-HE Document
                                  Document11-1
                                           13 Filed
                                               Filed06/11/21
                                                     06/07/21 Page
                                                               Page20
                                                                    20ofof30
                                                                           30




                 COUNT FIVE: OKLAHOMA CONSUMER PROTECTION ACT

          127.   Plaintiffs adopt and incorporate the previous paragraphs as if fully set forth

herein.

          128.   Plaintiffs were involved in a consumer transaction involving the Medication

Defendants tendered within the meaning of 15 O.S. § 15-752; 15-753.

          129.   Defendants, through written representation, misled Plaintiffs and Plaintiffs

detrimentally relied on the written representation that the Medication was safe for the

person listed on the label.

          130.   Defendants are in violation of Title 15 of the Oklahoma State Statutes in the

following ways:

                 a. Breaching the express or implied warranty which resulted in Plaintiffs’
                    economic damages and mental anguish;

                 b. Engaging in unfair or deceptive trade practices as defined by Title 15.

          131.   Defendants’ statements and representations constitute a producing cause of

Plaintiffs’ economic damages and mental anguish.

          132.   As a direct result of Defendants’ misrepresentation Plaintiffs have each

suffered damages in excess of $75,000.00.

                            COUNT SIX: FAILURE TO WARN

          133.   Plaintiffs adopt and incorporate the previous paragraphs as if fully set forth

herein.

          134.   Walgreens has a duty to warn Christina Henley under the learned

intermediary doctrine.



                                               20
        Case
         Case5:21-cv-00118-HE
              5:21-cv-00118-HE Document
                                Document11-1
                                         13 Filed
                                             Filed06/11/21
                                                   06/07/21 Page
                                                             Page21
                                                                  21ofof30
                                                                         30




        135.   The medication dispensed by Walgreens to Christina Henley was a

prescription drug that is clearly unreasonable on its fact, and it is contraindicated and

clearly inappropriate for her Christina Henley to consume.

        136.   The learned intermediary doctrine does not shield a pharmacy from liability

when it dispenses a prescription that is clearly unreasonable on its face or on that is

contraindicated or is clearly inappropriate drug. See Carista v. Valuck, 2016 OK Civ APP

66, ¶¶5-6.

        137.   The Defendants duties owed to Christina and Crystal Henley under the

Oklahoma Pharmacy Act are laid out in Count 1 of this First Amended Complaint.

        138.   A Pharmacist may refuse to fill and dispense a prescription which appears to

be improperly executed or which in his professional judgement is unsafe as presented.

        139.   Had the Pharmacist taken the time to review the written prescription in

comparation to the prescription entered into the system and in comparison, to the

medication dispenses, the Pharmacist would have seen that the prescription dispensed was

clearly unreasonable on its face as it is clearly inappropriate and contraindicated for

Christina Henley based on her known medical conditions.

        140.   Walgreens employees were acting in the course and scope of their

employment when the prescription was dispensed, and they failed to refuse to dispense the

inappropriate and contraindicated medication and failed to contact the prescribing

physician about the inappropriate and contraindicate prescription before dispensing the

same.




                                            21
       Case
        Case5:21-cv-00118-HE
             5:21-cv-00118-HE Document
                               Document11-1
                                        13 Filed
                                            Filed06/11/21
                                                  06/07/21 Page
                                                            Page22
                                                                 22ofof30
                                                                        30




       141.   Walgreens employees were acting in the course and scope of their

employment when the prescription was dispensed, and they failed to warn Crystal or

Christina Henley about the medication being contraindicated and inappropriate for

Christina Henley.

       142.   Walgreens is vicariously liable for the failure of its employees who were

acting in the course and scope of their employment.

       143.   As a direct and proximate cause of Walgreens negligent failure to warn and

breach of the learned intermediary doctrine in regard to the receipt, processing, and

dispensing of medications to Crystal and Christina Henley, both Crystal and Christina

Henley suffered permanent physical and mental impairment, damage and disability.

       144.   Plaintiffs’ injuries were a direct and proximate result of the Defendants’

actions, omissions, and misrepresentations and failure to warn and breach of the learned

intermediary doctrine.

       145.   But for the Defendants failure to warn and breach of the learned intermediary

doctrine in the handling and filling of prescriptions resulting in their filling a prescription

in the wrong name, Christina Henley would not have taken the Medication and suffered

serious medical events.

       146.   As a direct and proximate result of the Defendants failure to warn and breach

of the learned intermediary doctrine Plaintiffs Christina Henley and Crystal Henley have

each suffered damages in excess of $75,000.00.




                                              22
          Case
           Case5:21-cv-00118-HE
                5:21-cv-00118-HE Document
                                  Document11-1
                                           13 Filed
                                               Filed06/11/21
                                                     06/07/21 Page
                                                               Page23
                                                                    23ofof30
                                                                           30




                         COUNT SEVEN: GROSS NEGLIGENCE

          147.   Plaintiffs adopt and incorporate the previous paragraphs as if fully set forth

herein.

          148.   Defendants are keenly aware of the risks associated with the improper

distribution and diversion of controlled dangerous substances.

          149.   Defendants made broad assurances and promises to the state and federal

government and their patients and customers about the steps that they were taking to protect

patients, customers, and the public at large from improper distribution of controlled

substances.

          150.   There have been huge judgments as well as civil fines and other penalties

assessed against pharmacies like Walgreens who knowingly and intentionally improperly

distribute opioid medications like that which was distributed to Christina Henley and

caused her injuries.

          151.   Walgreens is one of the largest distributors of opioid medications in the State

of Oklahoma.

          152.   Their pattern of behavior in the improper distribution of opioid medications

in this case and in others shows a reckless indifference to the consequences of their conduct.

          153.   Defendants’ failure to simply match the written prescription against what

was entered into the system and then ultimately distributed shows that Defendants lacked

even the slightest of care and diligence with regard to their responsibility as a distributor

of controlled dangerous substances.




                                                23
        Case
         Case5:21-cv-00118-HE
              5:21-cv-00118-HE Document
                                Document11-1
                                         13 Filed
                                             Filed06/11/21
                                                   06/07/21 Page
                                                             Page24
                                                                  24ofof30
                                                                         30




        154.    The lack of care in the distribution of medication here coupled with their

knowledge of the plight experienced by Oklahomans in the throughs of addiction shows a

willful and wanton disregard for public safety.

        155.    Walgreens has been previously admonished by the Federal Drug

Enforcement Agency over their failure to keep appropriate records relating to the

distribution of controlled dangerous substances.

        156.    In 2009 the DEA obtained a Show Cause Order over the practices at a San

Diego Walgreens because Walgreens had no internal employee training on the distribution

and dispensing of controlled dangerous substances.

        157.    In 2013, Walgreens entered into the largest settlement in DEA history when

it agreed to pay $80,000,000 in civil penalties to resolve administrative actions against the

pharmacy chain over the unprecedented number of record keeping and dispensing

violations under the CSA.

        158.    The DEA alleged inter alia, that Walgreens negligently allowed Schedule II

controlled dangerous substances to be diverted for abuse and black-market sales.2

        159.     The violations alleged by the DEA were not occurring in one store, or even

one state, but were occurring systemically across the United States and throughout

Walgreens’ operations.




2
 https://www.dea.gov/press-releases/2013/06/11/walgreens-agrees-pay-record-settlement-80-million-civil-
penalties-under


                                                    24
        Case
         Case5:21-cv-00118-HE
              5:21-cv-00118-HE Document
                                Document11-1
                                         13 Filed
                                             Filed06/11/21
                                                   06/07/21 Page
                                                             Page25
                                                                  25ofof30
                                                                         30




        160.    According to the Washington Post “At the height of the opioid epidemic,

Walgreens handled nearly one out of every five oxycodone and hydrocodone pills shipped

to pharmacies across America.”3

        161.    Walgreens knows it has an obligation to control the distribution of these

medications.

        162.    Walgreens has been fined for failing to control the distribution of these

medications.

        163.    The simple fact is Walgreens does not care how many people get hurt

because it will keep making money because Americans are addicted.

        164.    Walgreens engaged in a conscious and voluntary act in wrongfully and

improperly distributing a controlled dangerous substance to Christina Henley without a

prescription.

        165.    Walgreens acted without any diligence or care and in reckless disregard of

the duties it owed to Crystal Henley and Christina Henley when it distributed the wrong

medication.

        166.    Walgreens and its employees were not only negligent in the dispensing of

medication, but they were grossly negligent, and their conduct could have resulted in the

death of Christina Henley.

        167.    As a result of their reckless disregard Christina Henley has been permanently

mentally and physically injured. Christina Henley will never live a normal life again and


3
 https://www.washingtonpost.com/investigations/2019/11/07/height-crisis-walgreens-handled-nearly-one-five-
most-addictive-opioids/


                                                    25
        Case
         Case5:21-cv-00118-HE
              5:21-cv-00118-HE Document
                                Document11-1
                                         13 Filed
                                             Filed06/11/21
                                                   06/07/21 Page
                                                             Page26
                                                                  26ofof30
                                                                         30




Crystal Henley will never have the relationship she had with her sister prior to January 25,

2019.

        168.   As a direct and proximate cause of Walgreens reckless disregard in the

standard of care in their care, treatment, and handling of opioid prescriptions for Crystal

Henley, Christina Henley suffered permanent physical and mental impairment, damage,

and disability. Further Crystal Henley suffered permanent mental and emotional distress.

        169.   Plaintiffs’ injuries were a direct and proximate result of the Defendants’

actions, omissions, and misrepresentations.

        170.   But for the Defendants reckless disregard and gross negligence in the

performance of its duties in the proper handling and filling of prescriptions resulting in

their filling a prescription in the wrong name, Christina Henley would not have taken the

Medication and suffered serious medical events and Crystal Henley would not have lost

the companionship and relationship with her sister.

        171.   As a direct and proximate result of the reckless disregard and gross

negligence in the performance of its duties Plaintiffs Christina Henley and Crystal Henley

have each suffered damages in excess of $75,000.00.

                                         DAMAGES

        172.   Plaintiffs incorporate all previous paragraphs as if set forth fully herein.

        173.   As a direct and proximate result of the occurrences that form the basis of this

lawsuit, Christina suffered severe and permanent injuries.




                                              26
       Case
        Case5:21-cv-00118-HE
             5:21-cv-00118-HE Document
                               Document11-1
                                        13 Filed
                                            Filed06/11/21
                                                  06/07/21 Page
                                                            Page27
                                                                 27ofof30
                                                                        30




      174.   As a result of Defendants’ negligent acts, Christina suffered needlessly with

anxiety, pain, and illness resulting in damages more fully set forth below. Christina

incurred the following damages:

             a. Reasonable past medical care and expenses incurred by Plaintiffs for the
                necessary care and treatment of injuries resulting from the incident
                complained of herein. Such charges are reasonable and were usual and
                customary charges for such services in Oklahoma;

             b. Reasonable and necessary medical care and expenses, which in all
                reasonable probability, will be incurred in the future;

             c. Physical pain and suffering in the past;

             d. Mental anguish in the past;

             e. Physical pain and suffering in the future;

             f. Mental anguish in the future;

             g. Physical impairment in the past;

             h. Physical impairment which, in all reasonable probability, will be suffered
                in the future;

             i. Loss of earning capacity which will, in all probability, be incurred in the
                future;

             j. Fear of future disease or condition;

             k. Cost of medical monitoring and prevention in the future; and

             l. Attorneys’ fees.

      175.   As a result of Defendants’ negligent acts, Crystal incurred the following

         damages:

             a. Reasonable medical care and expenses in the past, present and future paid
                for on behalf of Christina;



                                           27
        Case
         Case5:21-cv-00118-HE
              5:21-cv-00118-HE Document
                                Document11-1
                                         13 Filed
                                             Filed06/11/21
                                                   06/07/21 Page
                                                             Page28
                                                                  28ofof30
                                                                         30




                 b. Loss of Consortium in the past, including damages to the family
                    relationship, loss of care, comfort, solace, companionship, protection, and
                    services;

                 c. Loss of Consortium in the future including damages to the family
                    relationship, loss of care, comfort, solace, companionship, protection, and
                    services;

                 d. Mental pain and suffering over the loss and injury to her sister and
                    concern over her future.

                 e. Loss of Household Services in the past and future; and

                 f. Attorneys’ fees.

                                    PUNITIVE DAMAGES

       176.      Plaintiffs incorporate all previous paragraphs as if set forth fully herein.

       177.      Walgreens, acting as a pharmacy that fills prescription medications, knows

that theirs is an important role that must be undertaken with extreme care and thoroughness,

knowing the risk of serious harm that can foreseeably result from wrongfully filling

prescriptions.

       178.      Walgreens knew or did not care that there was a substantial and unnecessary

risk that the conduct complained of herein would cause serious injury to others, such as but

not limited to Plaintiffs.

       179.      The acts and/or omissions of Walgreens which resulted in filling Crystal’s

prescription in the name of Christina were taken or made in reckless disregard of and for

the rights of the Plaintiffs in that those actions were unreasonable under the circumstances

and taken with the knowledge that there was a high probability that the acts complained of

would cause serious harm and/or death to Plaintiffs.



                                                28
       Case
        Case5:21-cv-00118-HE
             5:21-cv-00118-HE Document
                               Document11-1
                                        13 Filed
                                            Filed06/11/21
                                                  06/07/21 Page
                                                            Page29
                                                                 29ofof30
                                                                        30




       180.   As a direct result of and because of Walgreens’ reckless disregard of

Plaintiffs’ rights, Plaintiffs are entitled to an award of punitive damages against Walgreens,

in order to punish Walgreens and to dissuade Walgreens from engaging in such acts or

omissions in the future, Plaintiffs are entitled to uncapped punitive damages in an amount

to be determined by a jury.

       181.   As a result of Defendants’ conduct Plaintiffs, and each of them, have suffered

and will continue to suffer damages in excess of $75,000.00 and Plaintiffs should be

awarded the highest amount of punitive damages allowed by law.

       WHEREFORE Plaintiffs pray that this Court enter judgment in favor of Plaintiffs

Crystal Henley individually and as the Guardian of Christina Henley and against

Defendants for the causes of action herein and any and all other claims that this Court

deems just and equitable. Plaintiffs further requests that the Court award them all damages

caused, as well as interest, costs, attorneys’ fees, and all other relief this Court deems just

and equitable.

                                                   Respectfully Submitted,

                                                   /s/Rachel L. Bussett
                                                   Rachel Bussett, OBA #19769
                                                   Kindra Dotson, OBA #22547
                                                   Bussett Legal Group, PLLC
                                                   2201 N. Classen Blvd.
                                                   Oklahoma City, OK 73106
                                                   405-605-8073
                                                   405-212-9112 (fax)
                                                   Rachel@Bussettlegal.com
                                                   Attorneys for Plaintiffs

                              CERTIFICATE OF SERVICE



                                              29
       Case
        Case5:21-cv-00118-HE
             5:21-cv-00118-HE Document
                               Document11-1
                                        13 Filed
                                            Filed06/11/21
                                                  06/07/21 Page
                                                            Page30
                                                                 30ofof30
                                                                        30




This is to certify that the above-entitled document was served via the ECF System on
June 7, 2021 to:

Orion Strand
Steven Holden

                                                /s/Rachel L. Bussett
                                                Rachel Bussett, OBA #19769




                                           30
